Exhibit 10.1




AGREEMENT




CONCERNING THE EXCHANGE OF SECURITIES




BY AND AMONG




PB CAPITAL INTERNATIONAL, INC.




AND




GREEN ENERGY TV, INC. AND

THE SECURITY HOLDERS OF GREEN ENERGY TV, INC.











--------------------------------------------------------------------------------







INDEX




Page

ARTICLE I – Exchange of Securities

1

1.1

Issuance of Securities

1

1.2

Exemption from Registration

1

ARTICLE II – Representations and Warranties of GETV

1

2.1

Organization

1

2.2

Capital

1

2.3

Subsidiaries

2

2.4

Directors and Officers

2

2.5

Financial Statements

2

2.6

Absence of Changes

2

2.7

Absence of Undisclosed Liabilities

2

2.8

Tax Returns

2

2.9

Investigation of Financial Condition

2

2.10

Intellectual Property Rights

2

2.11

Compliance with Laws

2

2.12

Litigation

3

2.13

Authority

3

2.14

Ability to Carry Out Obligations

3

2.15

Full Disclosure

3

2.16

Assets

3

2.17

Material Contracts

3

2.18

Indemnification

3

2.19

Criminal or Civil Acts

3

2.20

Restricted Securities

3

ARTICLE III – Representations and Warranties of PBCI

4

3.1

Organization

4

3.2

Capital

4

3.3

Subsidiaries

4

3.4

Directors and Officers

4

3.5

Financial Statements

4

3.6

Absence of Changes

4

3.7

Absence of Undisclosed Liabilities

4

3.8

Tax Returns

4

3.9

Investigation of Financial Condition

4

3.10

Intellectual Property Rights

4

3.11

Compliance with Laws

4

3.12

Litigation

5

3.13

Authority

5

3.14

Ability to Carry Out Obligations

5

3.15

Full Disclosure

5

3.16

Assets

5

3.17

Material Contracts

5

3.18

Indemnification

5

3.19

Quotation Board Trading Status

5

ARTICLE IV – Covenants Prior to the Closing Date

5

4.1

Investigative Rights

5

4.2

Conduct of Business

6

4.3

Confidential Information

6

4.4

Notice of Non-Compliance

6

ARTICLE V – Conditions Precedent to PBCI’s Performance

6

5.1

Conditions

6

5.2

Accuracy of Representations

6





i




--------------------------------------------------------------------------------







5.3

Performance

6

5.4

Absence of Litigation

6

5.5

Officer’s Certificate

6

ARTICLE VI – Conditions Precedent to GETV’s Performance

6

6.1

Conditions

6

6.2

Accuracy of Representations

6

6.3

Performance

7

6.4

Absence of Litigation

7

6.5

Officer’s Certificate

7

6.6

Payment of Liabilities

7

6.7

Officers of PBCI

7

6.8

Officers of GETV

7

ARTICLE VII – Closing

7

7.1

Closing

7

ARTICLE VIII – Covenants Subsequent to the Closing Date

7

8.1

Registration and Listing

7

ARTICLE IX – Miscellaneous

8

9.1

Captions and Headings

8

9.2

No Oral Change

8

9.3

Non-Waiver

8

9.4

Time of Essence

8

9.5

Entire Agreement

8

9.6

Choice of Law

8

9.7

Counterparts

8

9.8

Notices

8

9.9

Binding Effect

8

9.10

Mutual Cooperation

8

9.11

Announcements

8

9.12

Expenses

8

9.13

Survival of Representations and Warranties

9

9.14

Exhibits

9

9.15

Termination, Amendment and Waiver

9




EXHIBITS




Allocation of Securities

Exhibit

 1.1

Subscription Agreement

Exhibit

 1.2

Capitalization of GETV

Exhibit

 2.2

Financial Statements of GETV

Exhibit

 2.5

Material Contracts of GETV

Exhibit

2.17

Capitalization of PBCI

Exhibit

 3.2

Financial Statements of PBCI

Exhibit

 3.5

Liabilities Surviving the Closing

Exhibit

 6.6













             





ii




--------------------------------------------------------------------------------







AGREEMENT




THIS AGREEMENT (“Agreement”) is made this 26th day of July, 2011, by and between
PB Capital International, Inc., a Delaware corporation (“PBCI”), Green Energy
TV, Inc., a Colorado corporation (“GETV”), and the security holders of GETV (the
“GETV Security Holders”) who are listed on Exhibit 1.1 hereto and have executed
Subscription Agreements in the form attached in Exhibit 1.2, hereto.




WHEREAS, PBCI is a publicly-reporting Delaware corporation that completed its
Form 10 Registration Statement  filing pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), with the U.S.
Securities & Exchange Commission effective October 16, 2009, with 250,000,000
shares of authorized common stock, par value $0.0001 per share and 20,000,000
shares of authorized preferred stock, par value $0.0001 per share.




WHEREAS, PBCI desires to acquire all of the issued and outstanding common stock
of GETV from the GETV Security Holders in exchange for newly issued unregistered
shares of common stock of PBCI;




WHEREAS, all of the GETV Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all of the common shares they hold in GETV for the number of
common shares of PBCI that would equal 80% of the outstanding common stock
immediately after the closing of this Agreement (the “Exchange Shares”).




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:




ARTICLE I




Exchange of Securities




1.1

Issuance of Securities. Subject to the terms and conditions of this Agreement,
PBCI  agrees to issue the Exchange Shares as fully paid and non-assessable
unregistered shares of PBCI ’s $.0001 par value common stock (the “PBCI
 Shares”) for all issued and outstanding shares of the $.0001 par value common
stock of GETV (the “GETV Shares”) held by the GETV Security Holders.  All PBCI
Shares will be issued directly to the GETV Security Holders on the date the
transaction contemplated by this Agreement closes (the “Closing Date”), pursuant
to the schedule set forth in Exhibit 1.1.  




1.2

Exemption from Registration. The parties hereto intend that all PBCI common
stock to be issued to the GETV Security Holders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 4(2) and/or Regulation D of the Act and rules and
regulations promulgated thereunder.  In furtherance thereof, each of the GETV
Security Holders will execute and deliver to PBCI on the Closing Date their
consent to this Agreement set forth in Exhibit 1.2 hereto.  




ARTICLE II




Representations and Warranties of GETV




GETV hereby represents and warrants to PBCI that:




2.1

Organization. GETV is a corporation duly organized, validly existing and in good
standing under the laws of Colorado, has all necessary corporate powers to own
its properties and to carry on its business as now owned and operated by it, and
is duly qualified to do business and is in good standing in each of the states
where its business requires qualification.




2.2

Capital. The authorized capital stock of GETV consists of 510,000,000 authorized
shares including: 500,000,000 authorized shares of $0.0001 par value common
stock with that number of shares outstanding at Closing as set forth in Exhibit
2.1 hereto; and  10,000,000 authorized shares of $0.0001 par value preferred
stock of which no shares shall be issued or outstanding at Closing.  All of the
outstanding common stock of GETV are duly and validly issued, fully paid and
non-assessable.  There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities (except as provided in
Section 1.3, above) or other agreements or commitments obligating GETV to issue
any additional shares of its capital stock of any class, other than those
itemized on Schedule 2.2.  





1




--------------------------------------------------------------------------------










2.3

Subsidiaries. GETV does not have any subsidiaries or own any interest in any
other enterprise.




2.4

Directors and Officers. The names and titles of the directors and officers of
GETV as of the date of this Agreement are as follows:  




Name

 

Position

Henry Fong

 

Chief Executive Officer, President and Director

Thomas B. Olson

 

Corporate Secretary




2.5

Financial Statements. Exhibit 2.5 hereto consists of the audited financial
statements of GETV for the period ended December 31, 2010 as well as the
unaudited financial statements for the six month period ended June 30, 2011 (the
“GETV Financial Statements”). Prior to Closing, the audit shall be conducted by
a member firm of and in accordance with the standards of the Public Company
Accounting Oversight Board in the United States of America. The GETV Financial
Statements shall be prepared in accordance with generally accepted accounting
principles and practices consistently followed by GETV throughout the periods
indicated, and fairly present the financial position of GETV as of the dates of
the balance sheets included in the GETV Financial Statements and the results of
operations for the periods indicated.  There are no material omissions or
non-disclosures in the GETV Financial Statements.  




2.6

Absence of Changes. Since June 30, 2011, there has not been any material change
in the financial condition or operations of GETV, except as contemplated by this
Agreement and the notes issued or to be issued per Section 1.3 herein.  As used
throughout this Agreement, “material” means:  Any change or effect (or
development that, insofar as can be reasonably foreseen, is likely to result in
any change or effect) that causes substantial increase or diminution in the
business, properties, assets, condition (financial or otherwise) or results of
operations of a party.  Taken as a whole, material change shall not include
changes in national or international economic conditions or industry conditions
generally; changes or possible changes in statutes and regulations applicable to
a party; or the loss of employees, customers or suppliers by a party as a direct
or indirect consequence of any announcement relating to this transaction.




2.7

Absence of Undisclosed Liabilities. As of June 30, 2011, GETV did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the GETV Financial Statements.




2.8

Tax Returns. Except for the items on Schedule 2.8, GETV has filed all federal,
state and local tax returns required by law and has paid all taxes, assessments
and penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 2.5 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by GETV.




2.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, PBCI, its legal
counsel and accountants shall have the opportunity to meet with GETV’s
accountants and attorneys to discuss the financial condition of GETV during
reasonable business hours and in a manner that does not interfere with the
normal operation of GETV’s business.  GETV shall make available to PBCI all
books and records of GETV, provided, however, that GETV will be under no
obligation to provide any information subject to confidentiality provisions or
waive any privilege associated with any such information.




2.10

Intellectual Property Rights. GETV owns or has the right to use all trademarks,
service marks, trade names, copyrights and patents material to its business.

 

2.11

Compliance with Laws. To the best of GETV’s knowledge, GETV has complied with,
and is not in violation of, applicable federal, state or local statutes, laws
and regulations, including federal and state securities laws, except where such
non-compliance would not have a material adverse impact upon its business or
properties.





2




--------------------------------------------------------------------------------










2.12

Litigation. GETV is not a defendant in any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of GETV, threatened against or affecting GETV
or its business, assets or financial condition, except as disclosed in Exhibit
2.12.  GETV is not in default with respect to any order, writ, injunction or
decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  GETV is not engaged in any material
litigation to recover monies due to it.




2.13

Authority. The Board of Directors of GETV has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and GETV
has full power and authority to execute, deliver and perform this Agreement, and
this Agreement is a legal, valid and binding obligation of GETV and is
enforceable in accordance with its terms and conditions.  By execution of
Exhibit 1.2, all of the GETV Security Holders have agreed to and have approved
the terms of this Agreement.  




2.14

Ability to Carry Out Obligations. To the best of GETV’s knowledge, the execution
and delivery of this Agreement by GETV and the performance by GETV of its
obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which GETV is a party, or by which it may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of
GETV, or (c) an event that would result in the creation or imposition of any
lien, charge or encumbrance on any asset of GETV.




2.15

Full Disclosure. None of the representations and warranties made by GETV herein
or in any exhibit, certificate or memorandum furnished or to be furnished by
GETV, or on its behalf, contains or will contain any untrue statement of
material fact or omit any material fact the omission of which would be
misleading.




2.16

Assets. GETV’s assets are fully included in Exhibit 2.5 and are not subject to
any claims or encumbrances except as indicated in Exhibit 2.5.




2.17

Material Contracts.  All of GETV’s material contracts, are attached as Exhibit
2.17.




 

2.18

Indemnification. GETV agrees to indemnify, defend and hold PBCI and PBCI ’s
officers and directors harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against PBCI which arise out of, or result from (i)
any breach by GETV in performing any of its covenants or agreements under this
Agreement or in any schedule, certificate, exhibit or other instrument furnished
or to be furnished by GETV under this Agreement, (ii) a failure of any
representation or warranty in this Article II or (iii) any untrue statement made
by GETV in this Agreement.




2.19

Criminal or Civil Acts. No executive officer, director or principal stockholder
of GETV has ever been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD (FINRA) judgment or decree,
or is currently the subject to any investigation in connection with a felony
crime or Commission or NASD proceeding.




2.20

Restricted Securities.  GETV and the GETV Security Holders, by execution of this
Agreement and of Exhibit 1.2, acknowledge that all of the PBCI Shares issued by
PBCI are restricted securities and none of such securities may be sold or
publicly traded except in accordance with the provisions of the Act.





3




--------------------------------------------------------------------------------










ARTICLE III




Representations and Warranties of PBCI




PBCI represents and warrants to GETV that:




3.1

Organization. PBCI is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, has all necessary corporate powers to carry
on its business, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification.




3.2

Capital. The authorized capital stock of PBCI currently consists of 250,000,000
shares of $0.0001 par value common stock with that number of shares outstanding
at Closing as set forth in Exhibit 3.2 hereto. PBCI has 20,000,000 shares of
$0.0001 par value preferred stock authorized and no preferred stock issued and
outstanding at Closing. All of PBCI’s outstanding securities are duly and
validly issued, fully paid and non-assessable. There are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating PBCI to issue any
additional shares of its capital stock of any class except as included and
described in Schedule 3.2.




3.3

Subsidiaries. Other than those described in Schedule 3.3 PBCI does not have any
subsidiaries or own any interest in any other enterprise.




3.4

Directors and Officers. Henry Fong is the Chief Executive Officer and Director
and Barry Hollander is the Chief Financial Officer.




3.5

Financial Statements. Exhibit 3.5 hereto consists of the audited financial
statements of PBCI for the year ended July 31, 2011 and 2010 (the “PBCI
Financial Statements”).  The PBCI Financial Statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently followed by PBCI throughout the periods indicated, and fairly
present the financial position of PBCI as of the dates of the balance sheets
included in the PBCI Financial Statements and the results of operations for the
periods indicated.  There are no material omissions or non-disclosures in the
PBCI Financial Statements.




3.6

Absence of Changes. At the time of  Closing, there shall not be since July 31,
2011,  any material change in the financial condition or operations of PBCI,
except as contemplated by this Agreement.




3.7

Absence of Undisclosed Liabilities. As of the Closing date and at July 31, 2011,
PBCI shall not have any material debt, liability or obligation of any nature,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, that is not reflected in the PBCI Financial Statements.




3.8

Tax Returns. Within the times and in the manner prescribed by law, PBCI has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable, except as described in
Schedule 3.8




3.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, GETV, its legal
counsel and accountants shall have the opportunity to meet with PBCI’s
accountants and attorneys to discuss the financial condition of PBCI.  PBCI
shall make available to GETV all books and records of PBCI.




3.10

Intellectual Property Rights. Other than disclosed in their SEC filings PBCI
does not have any other material patents, trademarks, service marks, trade
names, copyrights or other intellectual property rights.




3.11

Compliance with Laws. PBCI has complied with, and is not in violation of,
applicable federal, state or local statutes, laws or regulations including
federal and state securities laws.





4




--------------------------------------------------------------------------------










3.12

Litigation. PBCI is not a defendant in any suit, action, arbitration, or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of PBCI, threatened against or affecting PBCI
or its business, assets or financial condition.  PBCI is not in default with
respect to any order, writ, injunction or decree of any federal, state, local or
foreign court, department, agency or instrumentality applicable to it.  PBCI is
not engaged in any material litigation to recover monies due to it.

  

3.13

Authority. All Directors of PBCI have authorized the execution of this Agreement
and the transactions contemplated herein, and PBCI has full power and authority
to execute, deliver and perform this Agreement, and this Agreement is the legal,
valid and binding obligation of PBCI, and is enforceable in accordance with its
terms and conditions.




3.14

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by PBCI and the performance by PBCI of its obligations hereunder will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw or other agreement or
instrument to which PBCI is a party, or by which it may be bound, nor will any
consents or authorization of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of PBCI
, or (c) an event that would result in the creation or imposition of any lien,
charge or encumbrance on any asset of PBCI .




3.15

Full Disclosure. None of the representations and warranties made by PBCI herein,
or in any exhibit, certificate or memorandum furnished or to be furnished by
PBCI or on its behalf, contains or will contain any untrue statement of material
fact or omit any material fact the omission of which would be misleading.




3.16

Assets.  PBCI has no assets or liabilities, other than those on the Financial
Statements

 

3.17

Material Contracts.  PBCI has no material contracts.  




3.18

Indemnification. PBCI agrees to indemnify, defend and hold GETV harmless against
and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against GETV, which arise out of, or result from (i) any breach by PBCI in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by PBCI under this Agreement,  (ii) a failure of any representation or warranty
in this Article III, or (iii) any untrue statement made by PBCI in this
Agreement.




3.19

Quotation Board Trading Status. Within 90 days of the Closing, PBCI shall use
all commercially reasonable efforts be in compliance with all requirements for,
and have its common stock be quoted on, the Electronic Quotation Board.




ARTICLE IV




Covenants Prior to the Closing Date




4.1

Investigative Rights. Prior to the Closing Date, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same.  Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request.  If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.





5




--------------------------------------------------------------------------------










4.2

Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business.  Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends, redeem
or sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.




4.3

Confidential Information.  Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement.  Moreover, all such information shall be
returned to the other party in the event this Agreement is terminated.




4.4

Notice of Non-Compliance.  Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.




ARTICLE V




Conditions Precedent to PBCI’s Performance




5.1

Conditions. PBCI’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article V.
 PBCI may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by PBCI of any other condition of or any of PBCI’s other rights or
remedies, at law or in equity, if GETV shall be in default of any of its
representations, warranties or covenants under this Agreement.




5.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by GETV in this Agreement or in any written
statement that shall be delivered to PBCI by GETV under this Agreement shall be
true and accurate on and as of the Closing Date as though made at that time.




5.3

Performance. GETV shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




5.4

Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against GETV on or before the Closing Date.




5.5

Officer’s Certificate. GETV shall have delivered to PBCI a certificate dated the
Closing Date signed by an authorized officer of GETV certifying that each of the
conditions specified in this Article has been fulfilled and that all of the
representations set forth in Article II are true and correct as of the Closing
Date.




ARTICLE VI




Conditions Precedent to GETV’s Performance




6.1

Conditions. GETV’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article VI.
GETV may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by GETV of any other condition of or any of GETV’s rights or remedies, at
law or in equity, if PBCI shall be in default of any of its representations,
warranties or covenants under this Agreement.




6.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by PBCI in this Agreement or in any written
statement that shall be delivered to GETV by PBCI under this Agreement shall be
true and accurate on and as of the Closing Date as though made at that time.





6




--------------------------------------------------------------------------------










6.3

Performance. PBCI shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




6.4

Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against PBCI on or before the Closing Date.




6.5

Officer’s Certificate. PBCI shall have delivered to GETV a certificate dated the
Closing Date signed by an authorized officer of PBCI certifying that each of the
conditions specified in this Article has been fulfilled and that all of the
representations set forth in Article III are true and correct as of the Closing
Date.




6.6

Payment of Liabilities. On or before the Closing Date, PBCI shall have paid all
outstanding obligations and liabilities of PBCI through the Closing Date,
including obligations created subsequent to the execution of this Agreement,
except the liabilities as the Parties may agree that would survive the Closing
as disclosed on Exhibit 6.6.




6.7

Officers of PBCI. The Officers of PBCI will be the following effective as of the
Closing:




Name

 

Position

Henry Fong

 

Chief Executive Officer and President

Thomas B. Olson




Barry Hollander

 

Secretary




Chief Financial Officer




6.8

Officers of GETV. On the Closing Date, the Board of Directors of PBCI shall
elect the officers of GETV as set forth in Section 2.4.




ARTICLE VII




Closing




7.1

Closing. The closing of this Agreement shall be held at the offices of PBCI at
any mutually agreeable time and date prior to September 30, 2011, unless
extended by mutual agreement.  At the closing:




(a)

GETV shall deliver to PBCI (i) copies of Exhibit 1.2 executed by all of the GETV
Security Holders, (ii) a schedule representing all of the outstanding GETV
Shares duly endorsed to PBCI , (iii) the officer’s certificate described in
Section 5.5, (iv) the Financial Statements contained in Exhibit 2.5, and (v)
signed minutes of its sole director approving this Agreement; and




(b)

PBCI shall deliver to the GETV Security Holders (i) certificates representing
the PBCI Shares of PBCI’s common stock pursuant to the computations set forth in
Exhibit 1.1 hereto, (ii) the officer’s certificate described in Section 6.5,
(iii) signed minutes of its sole director approving this Agreement, (iv) the
Financial Statements contained in Exhibit 3.5 that shall conform to Section 12b
of the Exchange Act, and (v) resignations if required of its officers and
directors pursuant to Sections 6.7 and 6.8.




ARTICLE VIII




Covenants Subsequent to the Closing Date




Registration and Listing. Within 90 days of the Closing, PBCI shall use all
commercially reasonable efforts be in compliance with all requirements for, and
have its common stock be quoted on, the Electronic Quotation Board.








7




--------------------------------------------------------------------------------










ARTICLE IX




Miscellaneous




9.1

Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.




9.2

No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.




9.3

Non-Waiver. The failure of any party to insist in any one or more cases upon the
performance of any of the provisions, covenants or conditions of this Agreement
or to exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions.
 No waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other subsequent breach.




9.4

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




9.5

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.




9.6

Choice of Law. This Agreement and its application shall be governed by the laws
of the state of Colorado.




9.7

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




9.8

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:




PBCI:

PB Capital International, Inc.

319 Clematis Street, Suite 703

West Palm Beach, FL  33401

Attn:  Barry Hollander, Chief Financial Officer




GETV:

GETV, Inc.

7315 East Peakview Avenue

Centennial, CO 80111

Attn:  Thomas B. Olson, Secretary




9.9

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




9.10

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




9.11

Announcements.  The parties will consult and cooperate with each other as to the
timing and content of any public announcements regarding this Agreement.




9.12

Expenses. Each party will bear their own expenses, including any broker’s or
finder’s fees and the expenses of their representatives, if any, and legal fees
incurred at any time in connection with this Agreement.  





8




--------------------------------------------------------------------------------










9.13

Survival of Representations and Warranties. The representations, warranties,
covenants and agreements of the parties set forth in this Agreement or in any
instrument, certificate, opinion or other writing providing for in it, shall
survive the Closing Date.




9.14

Exhibits. At Closing, the parties have provided each other with the exhibits
described herein.  




9.15

Termination, Amendment and Waiver.  




(a)

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:




(1)

By mutual written consent of GETV and PBCI;




(2)

By either GETV or PBCI;




(i)

If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or




(ii)

If the transaction shall not have been consummated on or before September 19,
2011.




(3)

By GETV, if PBCI breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and  




(4)

By PBCI, if GETV breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.




(b)  

Effect of Termination.  In the event of termination of this Agreement by either
PBCI or GETV, as provided herein, this Agreement shall forthwith become void and
have no effect, without any liability or obligation on the part of GETV or PBCI.




(c)  

Extension; Waiver.  At any time prior to the Closing Date, the parties may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.




(d)

Procedure for Termination, Amendment, Extension or Waiver.  A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of GETV or PBCI, action by its
respective Board of Directors.











9




--------------------------------------------------------------------------------













In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.




PB CAPITAL INTERNATIONAL, INC.

 

GREEN ENERGY TV, INC.










/s/ Barry Hollander

 

/s/ Thomas B. Olson

By:

Barry Hollander,

Chief Financial Officer

 

By:

Thomas B. Olson


Secretary

 

 

 




















10


